Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in JP58-091038 in view of Hashizume in their publication entitled “Reduction of MnFe2O4 without and with carbon”.

Regarding Claim 1-2:  Kazuaki teaches the creation of precursor ferrite materials to be used for the creation of Fe-Mn-Zn system ferrites (Mn,Zn)Fe2O4 and Fe-Mn system ferrite MnFe2O4. Kazuaki teaches the creation of Fe containing Mn carbonates, wherein Kazuaki sets forth that that the material contains Silica impurities (See Figure 1).  As the material of Kazuaki includes silicon impurities, those impurities would invariably be included in any product created therefrom.  Kazuaki teaches that such a precursor created from a ferromanganese is less expensive to create compared to pure components and is capable of creating high performance magnets (See Detailed Description of the Invention)

Kazuaki teaches precursors for the creation of Mn-ferrites, but is silent concerning their actual creation.

However, Hashizume teaches that MnFe2O4 may be prepared by heating a mixture of MnCO3 with Fe2O3 powders.  The powders are first mixed and then heated at a temperature of 1373K in order to provide for the ferrite powders.  It would have been 3 of Hashizume (and replacing a portion of Fe2O3 relative to the amount of Fe in the Mn precursor) in the creation of such a material.  The use of Kazuaki’s precursor would invariably provide a composition which may be represented by Mn1-a/2SiaFe2-a/2O4, wherein a is a non-zero value associated with impurity concentrations of the material as are illustrated in Figure 1 of Kazuaki.  Those of ordinary skill in the art would have found it obvious to create ferrite materials from the precursor of Kazuaki as they are specifically intended for such a purpose.  Those of ordinary skill in the art would have been motivated to use the material of Kazuaki for its intended purpose and process it by conventional methods such as those shown by Hashizume in order to provide applications for the material.  Alternatively, it is noted that it would have been obvious to use the precursors of Kazuaki in the process of Hashizume as Kazuaki teaches that the creation of such a precursor is cheaper to create than precursors made by conventional methods (See  Kazuaki- Detailed Description of the Invention).  

Regarding Claim 3:  Kazuaki in view of Hashizume teaches a material of the same composition as that which is claimed.  Materials of the same compositions and structure must necessarily have the same properties as those properties stem directly from said composition.  Thus the material of Kazuaki must necessarily have a mass magnetization of greater than 40.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hashizume as applied to claim 1 above, and further in view of Shimada in WO2002080202

Regarding Claim 4-5:  Kazuaki in view of Hashizume teaches the creation of a magnetic material containing Fe-Mn Ferrite (MnFe2O4) with Si impurities, which meets the composition as set forth in instant claim 1, as is discussed above.

Kazuaki in view of Hashizume is silent in terms of applications for the magnetic material.

However, Shimada teaches that an electronic component, such as a coil component, may be created by combining a plurality of magnetic particles in an organic resin.  The composite material includes both metallic magnetic particles and oxide-based magnetic particles.  The metallic magnetic particles may include metals such as Fe and Si (Sendust, See Paragraph 20).   The oxide based magnetic materials may be chosen from various ferrites including Mn-ferrites (See Paragraph 16).  It would have been obvious to use the Mn-ferrites of Kazuaki in view of Hashizume in the construction of the composite material according to Shimada on the basis that Kazuaki teaches compositions deemed useful in such an endeavour.  Those of ordinary skill in the art would be motivated to include the particles of Kazuaki in view of Hashizume in the composite on the basis that they include lower impurity content based on their processing route. Thus the creation of a composite body containing the material of 

Regarding Claim 6-7:  Shimada teaches that the material may be used as a coil component and in switching power supply elements (See Paragraph 24).

Response to Arguments
Applicant’s arguments, see page 3-7, filed 12/4/20, with respect to the 102 rejection over Kazuaki alone and the 103 rejection over Kazuaki in view of Shimada have been fully considered and are persuasive.  The previously set forth 102 and 103 rejections of claims 1-7 has been withdrawn. Applicant sets forth that the claims are now drawn to a ferrite itself and not a ferrite material.  As this is the case, the rejection over Kazuaki alone no longer anticipates the claimed subject material as the examiner agrees that the material of Kazuaki is a precursor for a ferrite and not a ferrite itself.  The rejection of Kazuaki alone has been withdrawn.  The rejection is now made over Kazuaki in view of Hashizume, who teaches the creation of Mn-ferrites from precursors.  It would have been obvious to use the lower cost precursor for Mn in such a process as is set forth above.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Matthew E. Hoban/Primary Examiner, Art Unit 1734